Order entered January 17, 2014




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-00867-CR

                           PATRICK EUGENE DANIELS, Appellant

                                                V.

                               THE STATE OF TEXAS, Appellee

                        On Appeal from the 282nd Judicial District Court
                                     Dallas County, Texas
                              Trial Court Cause No. F13-52489

                                            ORDER
        The Court REINSTATES the appeal.
        On December 9, 2013, we denied appellant’s second motion to extend time to file his
brief and ordered the trial court to make findings. We ADOPT the findings that: (1) appellant
desires to pursue the appeal; (2) appellant is indigent and represented by court-appointed
counsel; (3) counsel’s explanation for the delay in filing appellant’s brief is his workload and
family illness; and (4) appellant’s brief has been prepared and counsel intends to file it when the
appeal is reinstated.
        We ORDER appellant to file his brief within FIFTEEN DAYS of the date of this order.
        We DIRECT the Clerk to send copies of this order, by electronic transmission, to
counsel for all parties.

                                                      /s/   LANA MYERS
                                                            JUSTICE